Exhibit HANSEN, BARNETT& MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com A Member of the Forum of Firms CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference of our reports dated December 23, 2008, with respect to the consolidated financial statements of RemoteMDx, Inc., and the effectiveness of internal control over financial reporting of RemoteMDx, Inc., included in this Annual Report (Form 10-K) for the year ended September 30, 2008 in the following Registration Statements and related prospectuses. RemoteMDx, Inc. Form S-8 File No. 333-153184 RemoteMDx, Inc. Form S-8 File No. 333-146099 HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah December
